IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-81,169-01, WR-81,169-02 AND WR-81,169-03




EX PARTE DOUGLAS RAY MITCHELL, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W11-56331-I, W11-56332-I AND W11-71127-I 
IN THE CRIMINAL DISTRICT COURT #2
FROM DALLAS COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two charges
of harassment of a public servant, and one charge of evading arrest.  He was sentenced to twenty-five
years’ imprisonment for one of the harassment charges, fifty years’ imprisonment for the other
harassment charge, and two years’ state jail for the evading arrest charge.  The Fifth Court of
Appeals affirmed his convictions.  Mitchell v. State, Nos. 05-12-00876-CR, 05-12-00877-CR and
05-12-00878-CR (Tex. App. – Dallas, July 26, 2013).  
            Applicant contends that appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his convictions had been affirmed. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that convictions had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
            We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions
for discretionary review of the judgments of the Court of Appeals in Cause Nos. 05-12-00877-CR,
05-12-00876-CR and 05-12-00878-CR that affirmed his convictions in Cause Nos. F11-56331-I,
F11-56332-I and F11-71127-I from the Criminal District Court #2 of Dallas County.  Applicant shall
file petitions for discretionary review with this Court within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: May 7, 2014
Do not publish